[¶ 1] Following referral by the Administrative Council, the Judicial Planning Committee undertook a review of the current judicial district and administrative unit boundaries. The Committee reviewed a variety of information, including the 2012 weighted caseload study, case filings and population, and trends in both; chamber locations, work location for judicial officers and court personnel, and travel commitments based on judge location. The Committee identified as a principal objective in the redistricting inquiry achieving approximate parity among the judicial districts in judge need, workload, and population served by judicial officers and court personnel. On April 11, 2013, the Committee filed with the Court a Report which included three alternative proposals for redistricting.
[¶ 2] Notice of the opportunity to provide comment to the Committee’s report and proposals was posted on the Supreme Court website on May 29, 2013. The Court received numerous comments from *544attorneys, judges, county commissions, court personnel, law enforcement officials and legislative representatives. Following expiration of the comment period, the Court considered the matter, and
[¶ 3] ORDERED, that the counties of Kidder, Logan and McIntosh be moved from the South Central Judicial District to the Southeast Judicial District.
[¶ 4] IT IS FURTHER ORDERED, that the Northwest Judicial District consist of the counties of Divide, McKenzie and Williams; and the Northwest Central Judicial District consisting of the counties of Burke, Mountrail and Ward is created.
[¶ 5] IT IS FURTHER ORDERED, that North Dakota Supreme Court Administrative Rules 6 and 6.1 are amended to reflect this Order.
[¶ 6] The effective date of this Order is January 1, 2014.
[¶ 7] GERALD W. VANDE WALLE, C.J., MARY MUEHLEN MARING, DALE V. SANDSTROM, CAROL RONNING KAPSNER, and DANIEL J. CROTHERS, JJ., concur.